Case 3:20-cv-00098-REP Document 86 Filed 03/27/20 Page 1 of 45 PageID# 2750



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                               RICHMOND DIVISION

                                                  )
STEVES AND SONS, INC.,                            )
                                                  )
                     Plaintiff,                   )
                                                  )    Civil Action No. 3:20-cv-00098 REP
v.                                                )
                                                  )
JELD-WEN, INC.,                                   )    Jury Trial Demanded
                                                  )
                     Defendant.                   )    PUBLIC VERSION
                                                  )
                                                  )

JELD-WEN’S ANSWER AND AFFIRMATIVE DEFENSES TO STEVES’ COMPLAINT
  FOR INJUNCTIVE AND DECLARATORY RELIEF, DAMAGES, AND SPECIFIC
                         PERFORMANCE

       Defendant JELD-WEN, Inc. (“JELD-WEN”) provides the following answers and

affirmative defenses to the Complaint filed by Steves and Sons, Inc. (“Steves”). JELD-WEN

denies all allegations in the Complaint not specifically admitted below. In responding to the

Complaint, JELD-WEN uses the headings employed by Steves. JELD-WEN answers as follows:

       Steves’ Introductory Paragraphs

       This is a case about illegal, predatory conduct designed to eliminate fair

competition.

       Defendant JELD-WEN, Inc. (“JELD-WEN”) already has been found liable for

violating the Clayton Antitrust Act, been found to have breached its contract with Plaintiff

Steves and Sons, Inc. (“Steves”), been assessed tens of millions of dollars in treble damages,

been ordered to divest the doorskin manufacturing plant it acquired in its unlawful anti-




                                              1
Case 3:20-cv-00098-REP Document 86 Filed 03/27/20 Page 2 of 45 PageID# 2751



competitive acquisition of its competitor Craftmaster Inc. (“CMI”), 1 and been ordered to

pay even more damages to Steves because of its refusal to conform its conduct to be

consistent with these multiple adverse judicial determinations. 2 Yet, JELD-WEN continues

in its efforts to “kill off” Steves before the remedies already awarded to Steves can be

implemented to restore competition in the marketplace. 3

       Most recently, JELD-WEN has begun to choke off Steves’ timely access to interior

molded doorskins, an essential input in Steves’ business of making residential doors.

Instead of delivering to Steves the doorskins it orders from JELD-WEN within 30 days of

receipt of Steves’ purchase orders – as JELD-WEN is required to do by the Supply

Agreement between the parties – JELD-WEN either has been refusing to supply doorskins

ordered altogether, shipping them weeks late, or – its newest tactic – drastically limiting the

number of each style of doorskin that Steves can purchase. As a result, Steves has been

unable to meet its customers’ demands for doorskins, and will not be able to meet those

demands so long as JELD-WEN’s actions continue. Indeed, by drastically limiting the

number and style of doorskins available to Steves – yet apparently not similarly limiting

itself – JELD-WEN has found its most effective method yet of damaging Steves’ business.

       JELD-WEN’s anti-competitive conduct violates the antitrust laws. Its actions also

have tortiously interfered with Steves’ contracts with, and business expectancy regarding, a

substantial number of Steves’ current and potential door customers. Additionally, JELD-

       1
        Steves and Sons, Inc. v. JELD-WEN, Inc., 3:16-cv-545, ECF No. 1852, March 13, 2019
(E.D. Va.).
       2
        Steves and Sons, Inc. v. JELD-WEN, Inc., 3:16-cv-545, ECF No. 1981, November 19,
2019 (E.D. Va.).
       3
          As this Court previously found, JELD-WEN “regard[s] Steves, a significant player in
the interior door market, to be an independent to be killed off.” Steves and Sons, Inc. v. JELD-
WEN, Inc., 3:16-cv-545, ECF No. 1784, October 5, 2018 at 74 (E.D. Va.).

                                               2
Case 3:20-cv-00098-REP Document 86 Filed 03/27/20 Page 3 of 45 PageID# 2752



WEN’s acts and omissions are in breach of JELD-WEN’s ongoing contractual obligations

to Steves under the parties’ doorskin Supply Agreement.

         Accordingly, Steves seeks preliminary and permanent injunctive relief, declaratory

relief, and an order of specific performance requiring JELD-WEN to sell Steves the

doorskins it orders and to perform as the parties’ contract requires. Steves also seeks an

award of substantial compensatory and punitive damages for the harm inflicted on it by

JELD-WEN in this latest plot to kill Steves off.

         Steves’ introductory paragraphs set forth conclusions of law to which no response is

required. To the extent further response is required, JELD-WEN denies the allegations in

Steves’ introductory paragraphs, except that it admits that JELD-WEN has been found liable in

previous proceedings in this Court, which rulings are currently on appeal. In addition, JELD-

WEN specifically denies that it is attempting to “kill off” Steves or “choke off” Steves’ access to

interior molded doorskins, denies that it has breached the Supply Agreement, and JELD-WEN

denies that Steves is entitled to any relief.

      THE PARTIES, JURISDICTION, VENUE, AND INTERSTATE COMMERCE

         1.     Steves is a Texas corporation headquartered in Texas. For purposes of 28

U.S.C. § 1332(a), Steves is a citizen of Texas.

         JELD-WEN admits the first sentence in paragraph 1. The second sentence of paragraph

1 sets forth conclusions of law to which no response is required.

         2.     Steves owns a door manufacturing plant in Henrico County, Virginia, for

which Steves purchases doorskins and other inputs in interstate commerce from several

states other than Virginia and ships doors in interstate commerce throughout the East

Coast.



                                                  3
Case 3:20-cv-00098-REP Document 86 Filed 03/27/20 Page 4 of 45 PageID# 2753



       JELD-WEN admits that Steves owns a door manufacturing plant in Henrico County,

Virginia. JELD-WEN is without knowledge sufficient to form a belief as to the truth of the

remaining allegations in paragraph 2, and therefore denies them.

       3.       Steves also owns door manufacturing plants in San Antonio, Texas and

Lebanon, Tennessee, for both of which Steves purchases doorskins and other inputs in

interstate commerce and ships doors in interstate commerce across the United States,

except in certain areas of the West Coast.

       JELD-WEN admits that Steves owns door manufacturing plants in San Antonio, Texas

and Lebanon, Tennessee. JELD-WEN is without knowledge sufficient to form a belief as to the

truth of the remaining allegations in paragraph 3, and therefore denies them.

       4.       JELD-WEN is a Delaware corporation with its principal place of business in

either Oregon or North Carolina. For purposes of 28 U.S. C. § 1332(a), JELD-WEN is a

citizen of Delaware and either Oregon or North Carolina.

       JELD-WEN admits the first sentence in paragraph 4. The second sentence of paragraph

4 sets forth conclusions of law to which no response is required.

       5.       JELD-WEN sells doorskins, doors, and other products in interstate

commerce across the United States, including in Virginia. JELD-WEN has regularly

shipped doorskins to Steves’ plant in Henrico County, as well as to the other two Steves

plants. JELD-WEN regularly does business with other customers throughout this District

and Division.

       JELD-WEN admits the allegations in paragraph 5.




                                                4
Case 3:20-cv-00098-REP Document 86 Filed 03/27/20 Page 5 of 45 PageID# 2754



       6.      JELD-WEN and Steves are engaged in interstate commerce and in activities

substantially affecting interstate commerce, and the conduct alleged herein substantially

affects interstate commerce.

       JELD-WEN admits that it is engaged in activities involving interstate commerce. JELD-

WEN is without knowledge sufficient to form a belief as to the truth of the remaining allegations

in paragraph 6, and therefore denies them. Additionally, the remaining allegations in paragraph

6 set forth conclusions of law to which no response is required.

       7.      This Court has subject matter jurisdiction over the antitrust claims in this

action pursuant to 15 U.S.C. §§ 15 and 26; 28 U.S.C. § 1331; and/or 28 U.S.C. § 1337(a).

       Paragraph 7 sets forth conclusions of law to which no response is required.

       8.      This Court has subject matter jurisdiction over the tortious interference,

breach of contract, declaratory judgment, and specific performance claims in this action

pursuant to 28 U.S.C. § 1332(a) because the amount in controversy on those claims exceeds

$75,000.00, exclusive of interest and costs, and the parties are citizens of different states.

       Paragraph 8 sets forth conclusions of law to which no response is required.

       9.      This Court has personal jurisdiction over JELD-WEN under: (a) Virginia

Code § 8.01-328.1.A.1 and 2 because the causes of action asserted in this Complaint arise

from JELD-WEN’s transacting business in Virginia and contracting to supply doorskins to

Steves in Virginia; (b) Va. Code § 8.01-328.1.A.3 because JELD-WEN caused tortious

injury by an act or omission in Virginia; and (c) 15 U.S.C. § 22 because JELD-WEN may

be found and transacts business in this District.

       Paragraph 9 sets forth conclusions of law to which no response is required.




                                                5
Case 3:20-cv-00098-REP Document 86 Filed 03/27/20 Page 6 of 45 PageID# 2755



       10.       Under § 1 of the Supply Agreement (attached hereto as Ex. 1), JELD-WEN

agreed to sell to Steves, and Steves agrees to purchase from JELD-WEN, the full range of

molded doorskin products manufactured by JELD-WEN, according to the terms and

provisions of the Supply Agreement. As of the effective date of the Supply Agreement,

Steves had, and still today has, a facility in Henrico County, Virginia for manufacturing

doors from doorskins and other inputs. For this facility, Steves purchases doorskins and

other inputs in interstate commerce and ships doors in interstate commerce across the

United States.

       In response to the first sentence of paragraph 10, JELD-WEN asserts that the Supply

Agreement speaks for itself, and denies any allegation inconsistent with the Supply Agreement

and the Uniform Commercial Code. In response to the second sentence of paragraph 10, JELD-

WEN admits that Steves has had, since at least 2012, a facility in Henrico County, Virginia for

manufacturing doors from doorskins and other inputs.           JELD-WEN is without knowledge

sufficient to form a belief as to the truth of the allegations in the third sentence of paragraph 10,

and therefore denies them.

       11.       As of the effective date of the Supply Agreement, JELD-WEN had, and still

today has, actual knowledge that Steves operates its door manufacturing facility in Henrico

County. As of the effective date of the Supply Agreement, JELD-WEN had, and still today

has, actual knowledge that Steves receives and uses JELD-WEN’s doorskins at its Henrico

County facility.

       JELD-WEN admits that Steves operates a door manufacturing facility in Henrico County

and that Steves purchases doorskins from JELD-WEN for use in that plant. JELD-WEN denies

any remaining allegations in paragraph 11.



                                                 6
Case 3:20-cv-00098-REP Document 86 Filed 03/27/20 Page 7 of 45 PageID# 2756



       12.    Since the Supply Agreement took effect, JELD-WEN has sold to Steves and

delivered to Steves at its Henrico County facility millions of doorskins in performance of

the Supply Agreement; employees and representatives of JELD-WEN have visited Steves’

Henrico County facility in furtherance of JELD-WEN’s performance of its Supply

Agreement obligations; and employees and representatives of JELD-WEN have initiated

and transmitted electronic communications, including phone calls and emails, to employees

of Steves at its Henrico County facility in furtherance of JELD-WEN’s performance of its

Supply Agreement obligations.

       JELD-WEN admits that it has sold doorskins to Steves for use in Steves’ Henrico County

facility, that representatives of JELD-WEN have visited Steves’ Henrico County facility, and

that JELD-WEN has communicated with Steves’ employees at Steves’ Henrico County facility.

JELD-WEN denies any remaining allegations in paragraph 12.

       13.    In addition to its business relationship with Steves, JELD-WEN also sells

doors to, and has a business relationship with, customers in Virginia.

       JELD-WEN admits that it has sold products to, and has business relationships with,

customers in Virginia.

       14.    By delivering doorskins to Henrico County, having its employees and

representatives visit Henrico County, having its employees and representatives

communicate with Steves’ employees in Henrico County, and selling doors to customers in

Virginia, JELD-WEN transacts business in Virginia.

       JELD-WEN admits that it transacts business in Virginia.

       15.    Venue is proper in this District under Section 12 of the Clayton Act, 15

U.S.C. § 22, and under 28 U.S.C. § 1391(b) and (c), because JELD-WEN regularly



                                              7
Case 3:20-cv-00098-REP Document 86 Filed 03/27/20 Page 8 of 45 PageID# 2757



transacts business in this District, including by shipping doorskins to Steves’ plant in

Henrico County, Virginia; JELD-WEN contracted to supply services or things to Steves in

Virginia; and a substantial part of the events or omissions giving rise to Steves’ claims,

including JELD-WEN’s failure to ship doorskins to Steves’ Virginia plant and Steves’

resulting loss of customers in Virginia, occurred in this District.

       Paragraph 15 sets forth conclusions of law to which no response is required.

                                 FACTUAL BACKGROUND

A.     The Previous Litigation

              1.      Interior Molded Doorskins

       16.    Steves makes and sells interior molded residential doors. These doors are the

most popular type of interior doors in North America; the vast majority of interior doors

sold in North America are molded doors, and that share has consistently grown over time.

Interior molded doors simulate the aesthetics of solid wood doors, but at lower prices.

       JELD-WEN admits the allegations in paragraph 16.

       17.    Doorskins are a key component of interior molded doors. Doorskins

comprise the front and back of interior molded doors. Interior molded doors are made by

sandwiching wood frames and a hollow or solid core between two doorskins.

       JELD-WEN admits the allegations in paragraph 17.

       18.    Doorskins account for more than 70% of the material input cost of molded

interior doors.

       JELD-WEN admits the allegations in paragraph 18.

              2.      Competition in the Doorskin Market

       19.    Before 2012, there were three suppliers of interior molded doorskins in the

United States: JELD-WEN, Masonite and CMI. Those suppliers, and their approximate

                                               8
Case 3:20-cv-00098-REP Document 86 Filed 03/27/20 Page 9 of 45 PageID# 2758



national shares of total United States sales of interior molded doorskins, were as follows:

Masonite 46%, JELD-WEN 38%, and CMI 16%. “[C]ompetition among those three

suppliers was vigorous and effective.” Steves and Sons, Inc. v. JELD-WEN, Inc., 3:16-cv-

545, ECF No. 1784, October 5, 2018 at 6 (E.D. Va.).

       In response to the first sentence in paragraph 19, JELD-WEN admits that before 2012,

JELD-WEN, Masonite, and CMI, among others, supplied interior molded doorskins in the

United States. JELD-WEN denies the remaining allegations in the first and second sentences of

paragraph 19. In response to the third sentence of paragraph 19, JELD-WEN admits that Steves

has accurately quoted from the cited opinion, but notes that the judgment in that case is currently

on appeal.

       20.     In October 2012, JELD-WEN acquired CMI through merger, leaving only

two suppliers of interior doorskins in the United States. Soon after JELD-WEN’s

acquisition of CMI, though, Masonite stopped selling doorskins at competitive prices and

terms to independent door companies like Steves that were wholly dependent on JELD-

WEN and Masonite for this essential input, leaving JELD-WEN as the only practical

source of doorskin supply.

       In response to the first sentence of paragraph 21, JELD-WEN admits that it acquired CMI

through a merger in October 2012, and that following the merger, JELD-WEN and Masonite

sold interior molded doorskins. In response to the second sentence of paragraph 21, JELD-WEN

admits that at some point after the merger, Masonite announced that it would no longer sell

doorskins to “competition.” JELD-WEN denies the remaining allegations in paragraph 20.

       21.     At the time JELD-WEN acquired CMI, the market for interior doorskins

was already highly concentrated; accordingly, the merger was presumptively anti-



                                                9
Case 3:20-cv-00098-REP Document 86 Filed 03/27/20 Page 10 of 45 PageID# 2759



competitive. The doorskin market became an effective monopoly when Masonite elected to

no longer sell doorskins to others at realistically competitive prices or terms.

       The assertion in paragraph 21 that the sale of doorskins constitutes a “market” is a legal

conclusion as to which no response is required. However, to the extent that a response is

required, JELD-WEN denies that doorskins constitute a relevant market for antitrust purposes.

JELD-WEN further denies that the merger was presumptively anti-competitive. JELD-WEN is

without information sufficient to form a belief as to the truth of the remaining allegations in

paragraph 21, and on that basis, denies them.

       22.     “The merger substantially lessened competition in the doorskin market.”

Steves and Sons, Inc. v. JELD-WEN, Inc., 3:16-cv-545, ECF No. 1784, October 5, 2018 at 6

(E.D. Va.).

       JELD-WEN admits that Steves has accurately quoted from the cited opinion, but notes

that the judgment in that case is currently on appeal.

               3.      The Supply Agreement

       23.     In May 2012, JELD-WEN and Steves entered into a supply agreement (“the

Supply Agreement”) under which Steves agreed to purchase at least 80% of its doorskin

requirements from JELD-WEN and JELD-WEN agreed to supply doorskins to Steves.

       JELD-WEN admits that JELD-WEN and Steves entered into a Supply Agreement.

JELD-WEN further asserts that the Supply Agreement speaks for itself, and denies any

allegation inconsistent with the Supply Agreement and the Uniform Commercial Code.

       24.     Since entering into the Supply Agreement, Steves has purchased nearly all of

its doorskin requirements from JELD-WEN.

       JELD-WEN is without information sufficient to form a belief as to the truth of the

allegations in paragraph 24, and on that basis, denies them.
                                                 10
Case 3:20-cv-00098-REP Document 86 Filed 03/27/20 Page 11 of 45 PageID# 2760



       25.    Since entering into the Supply Agreement, Steves has issued purchase orders

to JELD-WEN on a weekly basis. JELD-WEN has provided Steves with “confirmations” of

the orders within 2-3 business days, sometimes making relatively minor variations to the

purchase orders, typically to change the production location, or slightly modify the

quantities so that delivery trucks will be balanced. JELD-WEN then has provided Steves

with “shipping notices” setting forth shipping dates. Give or take a few days, JELD-WEN

typically delivered the doorskins ordered by Steves within 30 days of receiving Steves’

purchase orders, as required by the Supply Agreement.

       In response to the first sentence of paragraph 25, JELD-WEN admits that Steves has

issued purchase orders to JELD-WEN on a weekly basis. In response to the second sentence of

paragraph 25, JELD-WEN admits that before doorskin demand exceeded JELD-WEN’s

production capacity, and before Steves started placing unreasonably disproportionate orders,

JELD-WEN issued confirmations to Steves within 2-3 business days. In further response to the

second sentence of paragraph 25, JELD-WEN denies that changes to the purchase orders were

“minor.” In response to the third sentence of paragraph 25, JELD-WEN admits that it has

provided Steves with “shipping notices” setting forth shipping dates for those orders that JELD-

WEN confirmed. In response to the fourth sentence of paragraph 25, JELD-WEN admits that

before doorskin demand exceeded JELD-WEN’s production capacity, and before Steves started

placing unreasonably disproportionate orders, JELD-WEN typically delivered the doorskins

ordered by Steves within 30 days of receiving Steves’ purchase orders. In further response to the

fourth sentence of paragraph 25, JELD-WEN asserts that the Supply Agreement speaks for itself,

and denies any allegation inconsistent with the Supply Agreement and the Uniform Commercial

Code. JELD-WEN denies the remaining allegations in paragraph 25.



                                               11
Case 3:20-cv-00098-REP Document 86 Filed 03/27/20 Page 12 of 45 PageID# 2761



               4.     JELD-WEN’s Liability for Antitrust Violations and Breach of
                      Contract Has Been Conclusively Established

       26.     In June 2016, Steves sued JELD-WEN in this Court, alleging that JELD-

WEN violated the Clayton Act and breached the Supply Agreement. The lawsuit was based

on JELD-WEN’s acquisition of CMI and anti-competitive conduct following the

acquisition.

       JELD-WEN admits the first sentence of paragraph 26.           In response to the second

sentence of paragraph 26, JELD-WEN admits that Steves’ 2016 lawsuit was based on JELD-

WEN’s acquisition of CMI and JELD-WEN’s alleged conduct following the acquisition, but

JELD-WEN denies any liability related to the acquisition of CMI and its conduct following the

acquisition, and notes that the judgment from Steves’ 2016 lawsuit is currently on appeal.

       27.     For example, soon after Masonite announced that it would stop selling

doorskins to independents like Steves, JELD-WEN began to refuse to honor the Supply

Agreement’s terms and conditions for setting doorskin prices, began charging higher prices

than the Supply Agreement authorized, refused to sell certain doorskin models to Steves

altogether, and began providing Steves with lower-quality doorskins. This behavior

continued unabated despite Steves’ complaints, leading Steves to file the June 2016 lawsuit.

       JELD-WEN denies the allegations in paragraph 27.

       28.     Steves’ complaint was tried before a jury from January 29 through February

15, 2018. At conclusion of the trial, the jury found JELD-WEN guilty of violating the

antitrust laws and breaching the Supply Agreement.

       JELD-WEN admits that Steves’ 2016 complaint was tried before a jury. JELD-WEN

denies its liability under that verdict. JELD-WEN further notes that the judgment following the




                                               12
Case 3:20-cv-00098-REP Document 86 Filed 03/27/20 Page 13 of 45 PageID# 2762



jury’s verdict is currently on appeal. JELD-WEN denies the remaining allegations in paragraph

28.

       29.     Specifically, the jury found that JELD-WEN’s acquisition of CMI violated

Section 7 of the Clayton Act; that JELD-WEN’s Section 7 violation caused an injury to

Steves that was of the type that the antitrust laws were intended to prevent; that Steves

was entitled to damages for antitrust injuries as a result of JELD-WEN’s overcharging

Steves for doorskins, shipping defective doorskins to Steves and failing to reimburse Steves

for those doorskins, and refusing to reimburse Steves for the cost of doors that

incorporated defective doorskins. The jury also found that JELD-WEN breached the

Supply Agreement. The jury also necessarily reached a variety of subsidiary conclusions.

        JELD-WEN denies its liability under the jury verdict. JELD-WEN further notes that the

judgment following the jury’s verdict is currently on appeal. JELD-WEN denies the remaining

allegations in paragraph 29.

       30.     The jury awarded Steves trebled damages of $36,455,619 for past harm

suffered by Steves from JELD-WEN’s antitrust violations. It also awarded Steves trebled

damages of $139,441,743 for lost future profits that would start accruing in 2021.

       JELD-WEN asserts that the jury’s verdict speaks for itself, and denies anything

inconsistent with that verdict, except that JELD-WEN denies its liability under that verdict.

JELD-WEN further notes that the judgment following the jury’s verdict is currently on appeal.

       31.     Following a three-day bench trial, this Court further ordered that JELD-

WEN divest the doorskin manufacturing plant in Towanda, Pennsylvania that JELD-WEN

acquired in its unlawful acquisition of CMI.




                                               13
Case 3:20-cv-00098-REP Document 86 Filed 03/27/20 Page 14 of 45 PageID# 2763



        JELD-WEN admits that the Court entered a divesture remedy in the prior case. JELD-

WEN asserts that the Court’s orders and opinions speak for themselves, and denies anything

inconsistent with those orders and opinions. JELD-WEN further denies liability under Steves’

2016 complaint, and notes that the judgment in that case is currently on appeal.

        32.     In an Amended Final Judgment entered on March 13, 2019, this Court gave

Steves a choice between the future lost profits awarded by the jury or the divestiture

ordered by the Court. Steves and Sons, Inc. v. JELD-WEN, Inc., 3:16-cv-545, ECF No. 1852,

March 13, 2019 (E.D. Va.). Steves chose the latter option while preserving the right to

recover the awarded damages should divestiture not occur. The Court also awarded Steves

declaratory relief.

        JELD-WEN admits that the Court entered an Amended Final Judgment on March 13,

2019. In response to the first and third sentences in paragraph 32, JELD-WEN asserts that the

Court’s Amended Final Judgment speaks for itself, and denies anything inconsistent with that

Amended Final Judgment. JELD-WEN further denies liability under Steves’ 2016 complaint,

and notes that the Amended Final Judgment in that case is currently on appeal. In response to

the second sentence of paragraph 32, JELD-WEN admits that Steves chose the latter option

while preserving the right to recover the awarded damages should divestiture not occur, but

denies that Steves is entitled to any relief in that matter.

                5.      JELD-WEN’s Continuing Misconduct

        33.     Despite the jury verdict finding that JELD-WEN had been overcharging

Steves for doorskins under the Supply Agreement’s pricing formula and a declaratory

judgment establishing that the Supply Agreement’s pricing formula requires JELD-WEN

to decrease doorskin prices in years in which its Key Input Costs decrease, JELD-WEN



                                                   14
Case 3:20-cv-00098-REP Document 86 Filed 03/27/20 Page 15 of 45 PageID# 2764



continued to overcharge Steves in the exact same manner as it had before the verdict and

declaratory judgment.

       JELD-WEN denies the allegations in paragraph 33.

       34.     As a result, Steves moved for, and obtained, further relief from the Court for

JELD-WEN’s continuing conduct under 28 U.S.C. § 2202.

       JELD-WEN admits that Steves moved for, and obtained, further relief from the Court

under 28 U.S.C. § 2202, but denies that Steves was entitled to any further relief, and notes that

the Court’s decision is currently on appeal.

       35.     In November 2019, the Court awarded Steves an additional $7,083,013 for

JELD-WEN’s continuing overcharges.

       JELD-WEN admits that the Court awarded Steves an additional $7,083,013, but denies

that Steves was entitled to such relief, and notes that the Court’s decision is currently on appeal.

B.     JELD-WEN’s Newest Misconduct

               1.      JELD-WEN’s Failure to Timely Deliver Doorskins to Steves

       36.     As noted above, the Supply Agreement requires JELD-WEN to supply Steves

with its doorskin requirements. Specifically, under § 4 of the Supply Agreement, Steves

must purchase from JELD-WEN at least 80% of its doorskin requirements and JELD-

WEN must fill Steves’ orders. JELD-WEN “agrees that it will deliver to STEVES all

molded doorskin products ordered within thirty (30) days of receipt of STEVES’ purchase

order[s].” Section 4 further states that, “[a]lthough STEVES has the right to . . . purchase

from other sources, it is the intent and spirit of this Agreement that, . . . STEVES will

purchase the maximum volume possible under this Agreement from JELD-WEN.”

       JELD-WEN admits that Steves has accurately quoted certain portions of the Supply

Agreement. In response to paragraph 36, JELD-WEN asserts that the Supply Agreement speaks

                                                 15
Case 3:20-cv-00098-REP Document 86 Filed 03/27/20 Page 16 of 45 PageID# 2765



for itself, and denies any allegation inconsistent with the Supply Agreement and the Uniform

Commercial Code.

        37.    Beginning with purchase orders issued by Steves on October 28, 2019, and

continuing with purchase orders issued by Steves through at least December 31, 2019 (and,

as set forth below, continuing since then), JELD-WEN failed and refused to deliver to

Steves all doorskins ordered within 30 days of receipt of Steves’ purchase orders.

        JELD-WEN denies the allegations in paragraph 37, and specifically asserts that Steves

did not issue purchase orders on October 28, 2019, but issued purchase orders on November 1,

2019.

        38.    Through December 31, 2019, JELD-WEN delivered 243,130 doorskins to

Steves more than 30 days after receipt of Steves’ purchase orders. These doorskins were

delivered 17-45 days late.

        In response to the first sentence of paragraph 38, JELD-WEN is without information

sufficient to form a belief as to the truth of the allegations, and on that basis, denies them. JELD-

WEN denies the allegations in the second sentence of paragraph 38.

        39.    Moreover, as of the filing of this Complaint, JELD-WEN still had not

delivered 238,750 doorskins ordered by Steves in 2019, despite the passage of more than 30

days.

        JELD-WEN denies the allegations in paragraph 39, and specifically denies that it had any

obligation to deliver doorskins pursuant to purchase orders it did not confirm.

        40.    JELD-WEN also has not timely delivered doorskins in response to purchase

orders issued by Steves in 2020.




                                                 16
Case 3:20-cv-00098-REP Document 86 Filed 03/27/20 Page 17 of 45 PageID# 2766



        JELD-WEN denies the allegations in paragraph 40, and specifically denies that it had any

obligation to deliver doorskins pursuant to purchase orders it did not confirm.

        41.    Steves has issued purchase orders to JELD-WEN for 1,615,875 doorskins

since December 31, 2019. As of the filing of this Complaint, JELD-WEN has not delivered

748,125 doorskins ordered in 2020, despite the passage of more than 30 days since JELD-

WEN received Steves’ purchase orders.

        JELD-WEN denies the allegations in paragraph 41, and specifically denies that it had any

obligation to deliver doorskins pursuant to purchase orders it did not confirm.

               2.     JELD-WEN’s Improper Notice of Allocation and Application of
                      Allocation

        42.    Under § 20 of the Supply Agreement, JELD-WEN may declare allocation if it

“recognizes an actual or anticipated shortage in production capacity over the current or

anticipated demand.” If JELD-WEN intends to declare allocation, it must “immediately

notify Steves of JELD-WEN’s current production capacity in North America indicating a

shortage in production capacity, which will then result in the need for an allocation period

(‘notice of allocation’).” Section 20 further provides that an “allocation period will start

effective the first day of the month following the notice of allocation.”

        In response to paragraph 42, JELD-WEN admits that Steves has accurately quoted certain

portions of the Supply Agreement, asserts that the Supply Agreement speaks for itself, and

denies any allegation inconsistent with the Supply Agreement and the Uniform Commercial

Code.

        43.    During a period of allocation, Steves is entitled to receive from JELD-WEN a

percentage of JELD-WEN’s production volume. Per § 20 of the Supply Agreement,

the per-centage is “calculated by dividing the total number of skins shipped to STEVES the


                                                17
Case 3:20-cv-00098-REP Document 86 Filed 03/27/20 Page 18 of 45 PageID# 2767



preceding year by the total number of skins manufactured in North America by JELD-

WEN the preceding year.” JELD-WEN is required to advise Steves of its “percentage

number” by January 30 of each year. During allocation, “Steves will be allowed to

purchase up to the percentage number” that has been calculated for Steves for “the

preceding year.”

       In response to paragraph 43, JELD-WEN asserts that the Supply Agreement speaks for

itself, and denies any allegation inconsistent with the Supply Agreement and the Uniform

Commercial Code.       The Supply Agreement does not specify how allocation should be

administered at the design or SKU level. Thus, JELD-WEN allocated doorskin production by

design family.     Under this methodology, each doorskin purchaser—including JELD-WEN

itself—is allotted a percentage of weekly production by design family. This allotment is equal to

the percentage of each design’s production that a purchaser bought in the preceding year.

       44.    JELD-WEN issued a notice of allocation to Steves on December 19, 2019,

meaning that it could not take effect before January 1, 2020. The notice of allocation did

not explain why JELD-WEN had “recognize[d] an actual or anticipated shortage in

production capacity over the current or anticipated demand.” The notice represented only

that JELD-WEN’s North American production capacity was approximately

doorskins per year.

       JELD-WEN admits that it issued a notice of allocation to Steves on December 19, 2019.

JELD-WEN further asserts that the notice of allocation speaks for itself, and denies any

allegation inconsistent with the notice of allocation, the Supply Agreement, and the Uniform

Commercial Code. JELD-WEN denies the remaining allegations in paragraph 44.




                                               18
Case 3:20-cv-00098-REP Document 86 Filed 03/27/20 Page 19 of 45 PageID# 2768



       45.     JELD-WEN, though, has a demonstrated ability to produce at least

        doorskins per year in North America. A JELD-WEN employee testified under oath

in the prior antitrust case that JELD-WEN’s North American production capacity was

more than              doorskins per year in 2017.

       JELD-WEN denies the allegations in the first sentence of paragraph 45. In response to

the second sentence of paragraph 45, JELD-WEN denies that its plants’ actual demonstrated

production capacity is currently          doorskins per year.

       46.     Nothing in the Supply Agreement authorizes JELD-WEN to instigate an

allocation period by holding its production output below its demonstrated production

capacity so as to unnecessarily and artificially produce “an actual or anticipated shortage

in production capacity over current or anticipated demand.”

       JELD-WEN denies that is has artificially produced any shortages in production capacity.

In response to paragraph 46, JELD-WEN further asserts that the Supply Agreement speaks for

itself, and denies any allegation inconsistent with the Supply Agreement and the Uniform

Commercial Code. JELD-WEN denies the remaining allegations in paragraph 46.

       47.     Moreover, JELD-WEN has conceded the real facts that led it to declare

allocation, which have nothing to do with capacity shortages. Specifically, in a filing in this

Court, JELD-WEN stated that a price increase it announced for its interior molded doors

caused a “spike” in demand from customers seeking to purchase doors before the price

increase became effective. This increase in demand resulted, according to JELD-WEN, in

an increased demand for doorskins that JELD-WEN could not meet.




                                              19
Case 3:20-cv-00098-REP Document 86 Filed 03/27/20 Page 20 of 45 PageID# 2769



       JELD-WEN admits that a larger-than-normal price increase on interior molded doors by

Masonite, and then JELD-WEN, caused a spike in the demand for interior molded doors and

doorskins. JELD-WEN denies the remaining allegations in paragraph 47.

       48.     In October of 2019 and then again in November of 2019, JELD-WEN

announced two price increases for its doors, the last and larger of which was to take effect

on February 7, 2020. In total, the two price increases represented a 22-27% increase in

JELD-WEN’s door prices. Door manufacturer Masonite announced a similar price

increase on October 30, 2019, to take effect February 3, 2020.

       JELD-WEN admits that it announced price increases in October and November 2019,

and that Masonite announced a price increase on October 30, 2019. JELD-WEN denies the

remaining allegations in paragraph 48.

       49.     Even if one assumes arguendo that JELD-WEN’s explanation for its

purported doorskin shortage is true, it does not justify refusing to fill Steves’ orders or

placing Steves on allocation. In the letters announcing its price increases to door customers,

JELD-WEN specifically reserved the right to reject door orders that deviated from door

customers’ historical weekly order size averages. The Supply Agreement contains no

parallel provision that would allow JELD-WEN to do the same to Steves. Absent allocation,

JELD-WEN must “deliver to STEVES all molded doorskin products ordered within thirty

(30) days of receipt of STEVES’ purchase order[s].” JELD-WEN’s desire to voluntarily

fulfill inflated orders from its door customers does not justify shorting Steves. Nor does it

justify allocation.

       JELD-WEN asserts that its price increase announcement letters speak for themselves, and

denies any allegation inconsistent with those letters.   In response to the third sentence of



                                             20
Case 3:20-cv-00098-REP Document 86 Filed 03/27/20 Page 21 of 45 PageID# 2770



paragraph 49, JELD-WEN asserts that the Supply Agreement speaks for itself, and denies any

allegation inconsistent with the Supply Agreement and the Uniform Commercial Code. JELD-

WEN denies the remaining allegations in paragraph 49.

       50.      Moreover, if JELD-WEN’s explanation for allocation is true, JELD-WEN’s

inability to meet demand is caused by JELD-WEN’s own decision to raise its door prices.

Nothing in the Supply Agreement gives JELD-WEN the right to instigate an allocation

period by itself creating the conditions that result in an actual or anticipated shortage in

production capacity over current or anticipated demand.

       JELD-WEN denies the allegations in paragraph 50.

       51.      Further still, assuming JELD-WEN’s explanation for allocation is true,

allocation should have ended in the first week of February 2020. JELD-WEN’s second

price increase took effect February 7, 2020. Thus, by JELD-WEN’s own account, door

demand should have stabilized as door customers can no longer purchase doors at the

lower, pre-increase prices.

       JELD-WEN denies the allegations in paragraph 51.

       52.      Possibly more egregious than JELD-WEN declaring a manufactured

allocation is JELD-WEN’s imposition of an ordering methodology during allocation that

limits the quantity and mix of doorskins that Steves can receive from JELD-WEN, and

which finds no support in the Supply Agreement.

       JELD-WEN admits that it is using an ordering methodology during allocation that applies

to all of its customers and to JELD-WEN itself. JELD-WEN denies the remaining allegations in

paragraph 52.




                                             21
Case 3:20-cv-00098-REP Document 86 Filed 03/27/20 Page 22 of 45 PageID# 2771



       53.    Under the “mix methodology” JELD-WEN imposed on Steves during the

allocation period, JELD-WEN determined the percentage of JELD-WEN’s production of

each style of doorskin that Steves purchased in 2019. JELD-WEN advised Steves that its

2020 purchases would be limited to those percentages as to each style, regardless of Steves’

actual needs or customer demands.

       JELD-WEN admits that it determined the percentage of JELD-WEN’s production of each

style of doorskin that Steves purchased in 2019, and that JELD-WEN advised Steves that its

purchases during allocation would be limited to those percentages as to each style. JELD-WEN

denies the remaining allegations in paragraph 53.

       54.    Demand for doorskin styles change over time. For example, as a result of its

customers’ demands, Steves ordered more of certain doorskin styles from JELD-WEN in

early 2019 than it did in late 2019, and vice versa. JELD-WEN’s mix methodology, though,

is static and based on Steves’ overall 2019 percentage of doorskin style purchases.

       In response to the first sentence of paragraph 54, JELD-WEN admits that demand for

doorskin styles change over time. In response to the second sentence of paragraph 54, JELD-

WEN is without information sufficient to form a belief as to the truth of the allegations, and on

that basis, denies them. JELD-WEN admits that its “mix methodology” is based on customers’

2019 percentages, and further asserts that JELD-WEN is utilizing this mix methodology because

it is fair and equitable to all of JELD-WEN’s doorskin customers, including JELD-WEN’s own

door plants. JELD-WEN denies the remaining allegations in paragraph 54.

       55.    In other words, limited by JELD-WEN’s mix methodology, Steves is unable

to meet customer demands. JELD-WEN, though, is not limited by any artificial mix

methodology and is therefore free to meet customer demands.



                                               22
Case 3:20-cv-00098-REP Document 86 Filed 03/27/20 Page 23 of 45 PageID# 2772



       JELD-WEN denies the allegations in paragraph 55.

       56.    Moreover, as noted above, Steves is entitled to receive during allocation a

percentage of JELD-WEN’s production volume that is equal to the percentage of JELD-

WEN’s production volume shipped to Steves “the preceding year.”

       JELD-WEN asserts that the Supply Agreement speaks for itself, and denies any

allegation inconsistent with the Supply Agreement and the Uniform Commercial Code.

       57.    The allocation period JELD-WEN sought to initiate by its December 19, 2019

notice took effect (assuming arguendo that it was valid) on January 1, 2020. The year

preceding 2020 is 2019. Thus, the percentage number that should be applied to the

allocation period (assuming arguendo that it is valid) is Steves’ 2019 percentage number.

       In response to the first sentence in paragraph 57, JELD-WEN admits that the allocation

period took effect on January 1, 2020. JELD-WEN admits the allegations in the second sentence

of paragraph 57. In response to the third sentence of paragraph 57, JELD-WEN asserts that it is

applying Steves’ 2019 percentage to Steves’ overall purchases of doorskins during allocation.

       58.    Yet, JELD-WEN’s December 19 notice of allocation and subsequent

communications with Steves stated that JELD-WEN would apply Steves’ 2018 percentage

number to the allocation period –             % of JELD-WEN’s 2020 production during

allocation. In other words, JELD-WEN intends to ship Steves no more than                % of its

2020 production of doorskins.

       In response to the first sentence of paragraph 58, JELD-WEN asserts that the December

19 notice of allocation speaks for itself, and denies anything inconsistent with that document.

JELD-WEN denies the allegations in the second sentence of paragraph 58.




                                               23
Case 3:20-cv-00098-REP Document 86 Filed 03/27/20 Page 24 of 45 PageID# 2773



       59.     Steves’ 2019 percentage number is           %, though JELD-WEN advised

Steves that it was only         %. The percentage provided by JELD-WEN is artificially

deflated by JELD-WEN’s failure to deliver to Steves thousands of doorskins ordered by

Steves in 2019.

       JELD-WEN admits that Steves’ 2019 percentage is              %. JELD-WEN denies the

remaining allegations in paragraph 59.

       60.     If applied to JELD-WEN’s claimed production capacity of approximately 50

million, JELD-WEN intends to provide Steves with only                 doorskins in 2020 using

JELD-WEN’s claimed 2018 percentage number of                     %. JELD-WEN should be

providing Steves with more than approximately                    doorskins using either JELD-

WEN’s claimed percentage number of            % or Steves’ percentage number of           %. In

this scenario, JELD-WEN’s incorrect percentage number would deprive Steves of more

than           doorskins.

       JELD-WEN denies the allegations in paragraph 60, and asserts that it is applying      %

to Steves’ overall doorskin purchases.

       61.     If applied to a production capacity of at least           , JELD-WEN should

be providing Steves with more than approximately                          doorskins based on

either of the 2019 percentage numbers. In this scenario, JELD-WEN’s incorrect percentage

number would deprive Steves of more than               doorskins.

       JELD-WEN denies the allegations in paragraph 61.

C.     The 2012 Merger and Its Anticompetitive Effects

               1.     Relevant Market

       62.     The sale of interior molded doorskins in the United States is a line of

commerce and relevant market within the meaning of Section 7 of the Clayton Act. This

                                              24
Case 3:20-cv-00098-REP Document 86 Filed 03/27/20 Page 25 of 45 PageID# 2774



Court previously and correctly found that “interior molded doorskins are a properly

defined relevant antitrust market.” Steves and Sons, Inc. v. JELD-WEN, Inc., 3:16-cv-545,

ECF No. 1847, March 13, 2019 at 17 (E.D. Va.). That correct conclusion is binding on

JELD-WEN.

       Paragraph 62 asserts legal conclusions that do not require a response. To the extent that a

response is required, JELD-WEN denies the allegations contained in paragraph 62.

       63.     The relevant product market is “interior molded doorskins.”

       Paragraph 63 asserts legal conclusions that do not require a response. To the extent that a

response is required, JELD-WEN denies the allegations contained in paragraph 63.

       64.     For the production of interior molded doors, there are no close substitutes

for interior molded doorskins. A small but significant increase in the price of interior

molded doorskins for use in manufacturing interior molded doors would not cause a

significant number of purchasers of interior molded doorskins to substitute other

doorskins.

       JELD-WEN denies the allegations in paragraph 64.

       65.     The relevant geographic market within the meaning of the Clayton Act for

interior molded doorskins is the United States. The vast majority of interior molded

doorskins purchased by U.S. door manufacturers are produced in the United States.

       JELD-WEN admits that many interior molded doorskins that are purchased by U.S.

manufacturers are produced in the United States. The remainder of paragraph 65 asserts legal

conclusions that do not require a response. To the extent that a response is required, JELD-WEN

denies the allegations contained in paragraph 65.




                                               25
Case 3:20-cv-00098-REP Document 86 Filed 03/27/20 Page 26 of 45 PageID# 2775



       66.      Steves has searched across the globe for an alternate source of doorskins, but

has not identified any global supplier that can provide sufficient doorskins to meet Steves’

needs. This Court previously and correctly found that “foreign suppliers do not provide

viable alternative supplies of doorskins in the quantity and quality required by Steves.”

Steves and Sons, Inc. v. JELD-WEN, Inc., 3:16-cv-545, ECF No. 1784, October 5, 2018 at 78

(E.D. Va.). That correct conclusion is binding on JELD-WEN.

       In response to the first sentence of paragraph 66, JELD-WEN is without information

sufficient to form a belief as to the truth of the allegations, and on that basis, denies them. In

response to the second sentence in paragraph 66, JELD-WEN asserts that the Court’s opinion

speaks for itself, and denies anything inconsistent with that Amended Final Judgment. JELD-

WEN further denies liability under Steves’ 2016 complaint, and notes that the Amended Final

Judgment in that case is currently on appeal. JELD-WEN denies the remaining allegations in

paragraph 66.

                2.     Market Structure

       67.      Before the 2012 Merger, there were three suppliers of interior molded

doorskins in the United States. Steves and Sons, Inc. v. JELD-WEN, Inc., 3:16-cv-545, ECF

No. 1784, October 5, 2018 at 11 (E.D. Va.). Those suppliers, and their national shares of

total United States sales of interior molded doorskins, were as follows: Masonite with 46%,

JELD-WEN with 38%, and CMI with 16%.

       JELD-WEN admits that before 2012, Masonite, JELD-WEN, and CMI, among others,

supplied interior molded doorskins in the United States. JELD-WEN denies the remaining

allegations in paragraph 67.

       68.      In October 2012, JELD-WEN acquired CMI through merger, leaving only

two suppliers of interior doorskins in the United States. Steves and Sons, Inc. v. JELD-
                                               26
Case 3:20-cv-00098-REP Document 86 Filed 03/27/20 Page 27 of 45 PageID# 2776



WEN, Inc., 3:16-cv-545, ECF No. 1784, October 5, 2018 at 18-19 (E.D. Va.). Soon after

JELD-WEN’s acquisition of CMI, though, Masonite stopped selling doorskins at

competitive prices and terms to companies like Steves that were wholly dependent on

JELD-WEN and Masonite for this essential input, leaving JELD-WEN as the only practical

source of doorskin supply. Steves and Sons, Inc. v. JELD-WEN, Inc., 3:16-cv-545, ECF No.

1784, October 5, 2018 at 30 (E.D. Va.).

       JELD-WEN admits that following the 2012 merger, JELD-WEN and Masonite both sold

interior molded doorskins, and that at some point, Masonite announced that it would no longer

sell interior molded doorskins to “competition.” JELD-WEN denies the remaining allegations of

paragraph 68.

       69.      At the time JELD-WEN acquired CMI, the market for interior doorskins

was already highly concentrated. It became an effective monopoly when Masonite

effectively elected to no longer sell doorskins to others.

       The allegations in paragraph 69 are legal conclusions as to which no response is required.

However, to the extent that a response is required, JELD-WEN denies that doorskins constitute a

relevant market for antitrust purposes and that there was an “effective monopoly.” JELD-WEN

is without information sufficient to form a belief as to the truth of the remaining allegations

contained in paragraph 69 and, on that basis, denies them.

       70.      Although Masonite has occasionally claimed that it remains willing to sell

interior molded doorskins to independent customers like Steves (despite the company’s

direct statements to the contrary in speaking with investors), Masonite has offered terms

for the sale of such doorskins that demonstrate that it does not intend to sell materially




                                               27
Case 3:20-cv-00098-REP Document 86 Filed 03/27/20 Page 28 of 45 PageID# 2777



significant volumes of such skins to Steves or anyone else. Steves and Sons, Inc. v. JELD-

WEN, Inc., 3:16-cv-545, ECF No. 1784, October 5, 2018 at 34 (E.D. Va.).

         JELD-WEN is without information sufficient to form a belief as to the truth of the

allegations contained in paragraph 70 and, on that basis, denies them.

         71.   Although foreign manufacturers of interior molded doorskins exist, they do

not sell interior molded doorskins in the United States in quantities or varieties sufficient to

provide Steves’ needs for doorskins. Steves and Sons, Inc. v. JELD-WEN, Inc., 3:16-cv-545,

ECF No. 1784, October 5, 2018 at 35 (E.D. Va.). Such manufacturers are not material

competitive constraints on JELD-WEN and Masonite.

         JELD-WEN is without information sufficient to form a belief as to the truth of the

allegations contained in paragraph 71 and, on that basis, denies them.

               3.     Anticompetitive Effects

         72.   The effect of the 2012 Merger has been and will continue to be substantially

to lessen competition, or to tend to create a monopoly, in the market for interior molded

doorskins in the United States. The merger has had anticompetitive effects as described

below.

         JELD-WEN denies the allegations in paragraph 72.

         73.   The results of the prior proceedings already have demonstrated conclusively

that the merger was illegal and caused antitrust injuries to Steves. The merger has caused

additional antitrust injuries to Steves since the prior verdicts were reached and which are

not remedied by the prior verdicts. The merger also threatens additional likely future

anticompetitive effects.

         JELD-WEN denies the allegations in paragraph 73.



                                               28
Case 3:20-cv-00098-REP Document 86 Filed 03/27/20 Page 29 of 45 PageID# 2778



                     a.      Unilateral Effects

       74.    JELD-WEN has increased prices and restricted output of its interior molded

doorskins sold to Steves as a result of the illegal merger. As described above, and in

addition to the conduct previously adjudged to be an anticompetitive effect of the illegal

merger, JELD-WEN failed to timely deliver, or deliver at all, hundreds of thousands of

doorskins to Steves since October 28, 2019.

       JELD-WEN denies the allegations in paragraph 74.

       75.    As described above, and in addition to the conduct previously adjudged to be

an anticompetitive effect of the illegal merger, JELD-WEN declared allocation on the basis

of an artificial production capacity. It also limited Steves to an artificial percentage of its

doorskin production, and improperly limited Steves to a mix of doorskins that prevent

Steves from responding to market demand.

       JELD-WEN denies the allegations in paragraph 75.

       76.    These effects are the direct result of JELD-WEN’s illegal acquisition of CMI

and the resulting loss of competition. Were it not for JELD-WEN’s illegal merger, Steves

could turn to the competitive market to prevent JELD-WEN from imposing these

anticompetitive terms and restricting Steves’ volumes. By breaching its contract with

Steves, JELD-WEN is effectively capitalizing on its increased market power to foreclose

Steves’ access to sufficient quantities of various styles of doorskins. JELD-WEN would not

enjoy this market power but for the 2012 Merger. The effect is to limit Steves’ ability to

compete against JELD-WEN for the sale of interior molded doors, and to cause Steves a

wide variety of harms discussed elsewhere herein.

       JELD-WEN denies the allegations in paragraph 76.



                                              29
Case 3:20-cv-00098-REP Document 86 Filed 03/27/20 Page 30 of 45 PageID# 2779



                      b.     Coordinated Effects

       77.    The merger has resulted, and is likely to further result, in coordinated effects

adverse to Steves and other doorskin customers. Most notably, by eliminating CMI as an

independent competitor for doorskin sales, the merger has made it possible for JELD-

WEN and Masonite to raise prices and restrict output of interior molded doorskins sold to

independent door customers like Steves, knowing that JELD-WEN and Masonite will likely

recoup the profits on any lost doorskin sales by gaining interior molded door sales that

would otherwise be made by Steves or another independent competitor. Such coordination

is much less likely to occur in a competitive market, such as where a third doorskin

manufacture like CMI would make such a strategy less profitable to each doorskin

manufacturer.

       JELD-WEN denies the allegations in paragraph 77.

              4.      Barriers to Entry

       78.    The barriers to entry in the doorskin manufacturing business are

formidable. As was explained in the June 25, 2014 Masonite investor presentation, the

interior doorskins business “is not easy to replicate” and takes approximately four years

and a $100 to $150 million capital investment.

       JELD-WEN admits that paragraph 78 purports to quote from a Masonite investor

presentation, the contents of which speak for themselves. To the extent paragraph 78 contradicts

or characterizes the contents of statements made in the presentation, JELD-WEN denies those

allegations. JELD-WEN denies the remaining allegations in paragraph 78.

       79.    Steves’ own independent analysis is consistent with the existence of very

substantial barriers to entry. Steves itself has been trying—without success—to find an

alternative source of interior molded doorskins in the United States for many years since

                                              30
Case 3:20-cv-00098-REP Document 86 Filed 03/27/20 Page 31 of 45 PageID# 2780



the loss of CMI. Despite these significant efforts, Steves has no alternative to JELD-WEN

for the vast majority of its doorskin purchases and does not appear likely to have any such

alternative absent the divestiture remedy the Court has already awarded, but which has

not yet been completed. It is clear that entry into the market has not been and will not be

timely, likely, or sufficient to counteract the substantial anticompetitive effects of the

merger that have already occurred and which are likely to continue to occur absent an

additional remedy.

       JELD-WEN is without information sufficient to form a belief as to the truth of the

allegations contained in the first and second sentences of paragraph 79 and, on that basis, denies

them. JELD-WEN denies the allegations in the third sentence of paragraph 79.

       80.     JELD-WEN’s illegal merger has caused injuries that are of the type that the

antitrust laws are intended to prevent. Among other things, JELD-WEN’s increases in

prices and restrictions in output have harmed Steves precisely because the merger has

eliminated Steves’ ability to procure interior molded doorskins from other suppliers at

competitive prices and at competitive terms. Thus, it is the loss of competition caused by

the merger that makes JELD-WEN’s conduct possible and which makes possible the

majority of the resulting harms to Steves. JELD-WEN’s illegal merger is a material cause

of these antitrust injuries.

       JELD-WEN denies the allegations in paragraph 80.

D.     Alternative Dispute Resolution

       81.     Section 10 of the Supply Agreement governs “disputes which may arise

hereunder.” It requires the parties to hold at least one “internal conference” involving their

“senior executives,” and then to engage in mediation, before the “Complaining Party” may

file suit. Section 10 applies to JELD-WEN’s breaches of contract.
                                               31
Case 3:20-cv-00098-REP Document 86 Filed 03/27/20 Page 32 of 45 PageID# 2781



       JELD-WEN asserts that the Supply Agreement speaks for itself, and denies any

allegation inconsistent with the Supply Agreement and the Uniform Commercial Code.

       82.     The parties have held several discussions regarding the contract disputes

identified above, but the disputes were not resolved. Steves is prepared to engage in the

internal conference and mediation contemplated by the Supply Agreement, but is filing this

Complaint and a motion for temporary restraining order and preliminary injunction so as

to maintain the status quo to prevent further harm to Steves pending resolution of these

disputes.

       JELD-WEN admits that JELD-WEN participated in good faith in a discussion among

senior executives, followed by a mediation session before the Honorable David Novak, but

denies that Steves participated in those sessions and mediation in good faith. JELD-WEN denies

the remaining allegations in paragraph 82.

                                         COUNT ONE

                            (Clayton Act, Section 7, 15 U.S.C. § 18)

       83.     The foregoing allegations are incorporated as though re-alleged herein.

       JELD-WEN reasserts and incorporates by reference its foregoing responses.

       84.     JELD-WEN has violated Section 7 of the Clayton Act, as was found

conclusively in prior binding proceedings. The effect of the 2012 Merger has been, and

continues to be, substantially to lessen competition or to tend to create a monopoly in the

market for interior molded doorskins in the United States in violation of Section 7 of the

Clayton Act.

       JELD-WEN denies the allegations in paragraph 84.

       85.     These violations have caused injuries to Steves. Within the meaning of

Section 4 of the Clayton Act, 15 U.S.C. § 15, Steves has been injured in its business or
                                              32
Case 3:20-cv-00098-REP Document 86 Filed 03/27/20 Page 33 of 45 PageID# 2782



property by reason of the lessening of competition described above, including, without

limitation JELD-WEN’s refusal to supply to Steves an essential input for its door

manufacturing business except on anticompetitive terms and conditions. Steves is entitled

to recover treble damages for such injuries, in an amount to be proved at trial.

        JELD-WEN denies the allegations in paragraph 85.

        86.    Steves has suffered and is continuing to suffer irreparable harm that cannot

be cured by money damages. Accordingly, Steves is entitled to preliminary injunctive relief

to prevent further irreparable harm.

        JELD-WEN denies the allegations in paragraph 86.

        87.    Steves is threatened with further loss or damage by reason of the actual or

likely lessening of competition described above and is entitled to permanent injunctive

relief under Section 16 of the Clayton Act, 15 U.S.C. § 26, sufficient to restore competition

to the doorskins and doors markets comparable to that which existed before the illegal

2012 Merger.

        JELD-WEN denies the allegations in paragraph 87.

                                         COUNT TWO

                                     (Tortious Interference)

        88.    The foregoing allegations are incorporated as though re-alleged herein.

        JELD-WEN reasserts and incorporates by reference its foregoing responses.

        89.    Steves has contracts with certain of its molded interior residential door

customers.

        JELD-WEN is without information sufficient to form a belief as to the truth of the

allegations contained in the first and second sentences of paragraph 89 and, on that basis, denies

them.
                                               33
Case 3:20-cv-00098-REP Document 86 Filed 03/27/20 Page 34 of 45 PageID# 2783



        90.    Steves also has continuing and ongoing business relationships with molded

interior residential door customers that, because of the length of the relationship and the

goodwill developed between Steves and the customers, Steves expected and believed would

continue and result in sales of molded interior residential doors.

        JELD-WEN is without information sufficient to form a belief as to the truth of the

allegations contained in the first and second sentences of paragraph 90 and, on that basis, denies

them.

        91.    Steves also has developed business relationships with molded interior

residential doors customers that either recently have purchased molded interiors

residential doors or expressed a firm intent to buy such doors from Steves.

        JELD-WEN is without information sufficient to form a belief as to the truth of the

allegations contained in the first and second sentences of paragraph 91 and, on that basis, denies

them.

        92.    As a seller of molded interior residential doors and a direct competitor of

Steves for the sale of molded interior residential doors, JELD-WEN is aware of Steves’

existing contracts, its continuing business relationships with doors customers, and its

relationship with other doors customers expected to result in sales of doors, some of which

had been customers of JELD-WEN’s.

        JELD-WEN denies the allegations in paragraph 92.

        93.    JELD-WEN has intentionally and improperly interfered with Steves’ existing

contracts, with Steves’ continuing business relationships with molded interior residential

doors customers, and with Steves’ reasonable expectation of forming new contracts with

molded interior residential doors customers in Virginia and elsewhere. This interference



                                               34
Case 3:20-cv-00098-REP Document 86 Filed 03/27/20 Page 35 of 45 PageID# 2784



has rendered Steves unable to fulfill many of its existing contracts and unable to acquire,

continue, and form new contracts, and making it more expensive and burdensome for

Steves to fulfill, acquire, continue, and form existing and new contracts.

       JELD-WEN denies the allegations in paragraph 93.

       94.    JELD-WEN’s        improper    means    include,   but   are    not   limited   to,

misrepresentations about the reasons for JELD-WEN’s failure and refusal to confirm or

deliver Steves’ orders for doorskins, misrepresentations about JELD-WEN’s reasons for

instigating allocation, breaches of the Supply Agreement committed in bad faith, violations

of the antitrust laws, and other violations of statutes or recognized common-law rules, acts

of deceit, restraints of trade, and unfair competition.

       JELD-WEN denies the allegations in paragraph 94.

       95.    Because JELD-WEN competes with Steves for the sale of molded interior

residential doors, JELD-WEN has been and will continue to be motivated by its improper

purpose of eliminating Steves as a competitor and obtaining Steves’ molded interior

residential doors customers for itself to interfere, and to act for the purpose of interfering,

with Steves’ existing contracts, continuing relationships, and reasonable expectation of

forming new contracts.

       JELD-WEN admits that JELD-WEN competes with Steves for the sale of molded interior

residential doors. JELD-WEN denies the remaining allegations in paragraph 95.

       96.    JELD-WEN’s acts were willful and wanton and were motivated by, or were

the product of, actual malice towards Steves.

       JELD-WEN denies the allegations in paragraph 96.




                                              35
Case 3:20-cv-00098-REP Document 86 Filed 03/27/20 Page 36 of 45 PageID# 2785



       97.    As a result of JELD-WEN’s tortious interference, Steves has lost substantial

sales and opportunities for future sales, and Steves has suffered a loss of good will.

       JELD-WEN denies the allegations in paragraph 97.

                                      COUNT THREE

                                     (Breach of Contract)

       98.    The foregoing allegations are incorporated as though re-alleged herein.

       JELD-WEN reasserts and incorporates by reference its foregoing responses.

       99.    The Supply Agreement is a valid and enforceable contract under which

JELD-WEN agreed to sell and deliver doorskins to Steves, and Steves agreed to purchase

doorskins, all in accordance with the terms and conditions of the Supply Agreement.

       JELD-WEN admits that the Supply Agreement is a valid and enforceable contract.

JELD-WEN asserts that the Supply Agreement speaks for itself, and denies any allegation

inconsistent with the Supply Agreement and the Uniform Commercial Code.

       100.   As described in this Complaint, JELD-WEN has breached and is continuing

to breach the Supply Agreement in numerous ways, including without limitation by failing

and refusing to deliver doorskins ordered when JELD-WEN had not issued a notice of

allocation; by issuing an unjustified notice of allocation that was caused and made

necessary, if at all, by JELD-WEN’s own conduct in restricting its production output

and/or creating a spike in demand for doors through its price increases, which notice

therefore is ineffective; and by failing to properly implement and administer the allocation

period even if JELD-WEN had been authorized to initiate the allocation period.

       JELD-WEN denies the allegations in paragraph 100.




                                              36
Case 3:20-cv-00098-REP Document 86 Filed 03/27/20 Page 37 of 45 PageID# 2786



       101.   As a result of JELD-WEN’s breaches of the Supply Agreement, many of

which are ongoing, Steves has suffered damages substantially in excess of $75,000 in an

amount to be shown at trial; including without limitation damages for the following:

●      JELD-WEN’s failure and refusal to deliver at all, much less within 30 days,

       doorskins ordered before December 31, 2019. The direct and foreseeable

       consequence of JELD-WEN’s failure and refusal to deliver doorskins ordered by

       Steves within 30 days or at all is that Steves was required to turn away new

       customers for its doors and drop existing customers.

●      JELD-WEN’s unjustified and improper declaration of allocation, and improper

       application of allocation to Steves. The direct and foreseeable consequence of JELD-

       WEN’s void and ineffective initiation of an allocation period and improper

       application of allocation is that Steves has been prevented from ordering doorskins

       it would have ordered if JELD-WEN had not initiated an allocation period and,

       thus, has had to turn away new customers for its doors and drop existing customers.

       JELD-WEN denies the allegations in paragraph 101.

       102.   Additionally, Steves is entitled to specific performance under the Supply

Agreement by having its orders filled in whole, without regard to the mix of doorskin

models that may be included in those orders, as if JELD-WEN had not initiated an

allocation period.

       JELD-WEN denies the allegations in paragraph 102.

                                      COUNT FOUR

                                   (Declaratory Judgment)

       103.   The foregoing allegations are incorporated as though re-alleged herein.

       JELD-WEN reasserts and incorporates by reference its foregoing responses.
                                             37
Case 3:20-cv-00098-REP Document 86 Filed 03/27/20 Page 38 of 45 PageID# 2787



       104.    An actual controversy has arisen and now exists between Steves and JELD-

WEN concerning whether, among other things, JELD-WEN’s initiation of an allocation

period is valid and effective and whether the manner in which JELD-WEN is

administering the allocation period is consistent with the terms and conditions of the

Supply Agreement.

       JELD-WEN admits that Steves has raised a purported controversy. JELD-WEN denies

that Steves is entitled to any relief and denies the remaining allegations in paragraph 104.

       105.    Steves contends that JELD-WEN’s initiation of an allocation period is void

and ineffective because JELD-WEN’s initiation of an allocation period is based on a

production capacity significantly below the production capacity JELD-WEN previously

claimed under oath to have, because JELD-WEN has not adequately justified the need for

allocation, and because JELD-WEN itself caused the conditions, if any, that led to the

supposed increase in demand on which JELD-WEN is basing its initiation of an allocation

period. JELD-WEN takes contrary positions.

       JELD-WEN admits that Steves has raised several contentions. JELD-WEN denies that

Steves is entitled to any relief and denies the remaining allegations in paragraph 105.

       106.    Steves further contends that in administering an allocation period, JELD-

WEN must use Steves’ 2019 percentage number, which must include doorskins ordered

after October 28, 2019 that should have been delivered before December 31, 2019, but were

not; must apply Steves’ 2019 percentage number to JELD-WEN’s true North American

production capacity; and must permit Steves to order the mix of doorskin models that

reflects the current demands of Steves’ customers rather than Steves’ past orders. JELD-

WEN takes contrary positions.



                                                38
Case 3:20-cv-00098-REP Document 86 Filed 03/27/20 Page 39 of 45 PageID# 2788



       JELD-WEN admits that Steves has raised several contentions. JELD-WEN denies that

Steves is entitled to any relief and denies the remaining allegations in paragraph 106.

       107.      Pursuant to the Declaratory Judgment Act, 28 U.S.C. § 2201, Steves is

entitled to a declaration that:

●      JELD-WEN’s notice of allocation is void and ineffective;

●      If JELD-WEN’s notice of allocation is not void and ineffective, JELD-WEN must

       use Steves’ 2019 percentage number, properly calculated, to allocate doorskins to

       Steves;

●      If JELD-WEN’s notice of allocation is not void and ineffective, JELD-WEN must

       include in calculating Steves’ 2019 percentage number the doorskins ordered before

       December 31, 2019, that JELD-WEN should have delivered before that date but did

       not;

●      If JELD-WEN’s notice of allocation is not void and ineffective, JELD-WEN must

       apply Steves’ 2019 percentage number, correctly calculated, to JELD-WEN’s true

       production capacity rather than its claimed production capacity; and

●      If JELD-WEN’s notice of allocation is not void and ineffective, JELD-WEN must

       permit Steves to order the mix of doorskin models that reflects the current demands

       of Steves’ customers rather than Steves’ past orders.

       JELD-WEN denies the allegations in paragraph 107.

                                    PRAYER FOR RELIEF

       Wherefore, Plaintiff, Steves and Sons, Inc., requests that the Court grant it the

following relief:




                                                39
Case 3:20-cv-00098-REP Document 86 Filed 03/27/20 Page 40 of 45 PageID# 2789



       1.      Under Count One, appropriate injunctive relief against JELD-WEN,

including without limitation an order that it fill Steves’ doorskin orders in whole, without

regard to the mix of doorskin models that may be included in those orders, as if JELD-

WEN had not initiated an allocation period.

       2.      Under Count One, an award of three times the damages sustained by Steves

because of JELD-WEN’s violation of the antitrust laws, in an amount to be proven at trial;

       3.      Under Count Two, an award of compensatory and punitive damages, in

amounts to be proven at trial,

       4.      Under Count Three, the damages sustained by Steves because of JELD-

WEN’s breaches of the Supply Agreement, in an amount to be proven at trial, and an order

requiring specific performance of the Supply Agreement;

       5.      Under Count Four, appropriate declaratory relief as set forth therein;

       6.      An award of Steves’ reasonable attorneys’ fees and costs in this action

pursuant to Sections 4 and 16 of the Clayton Act and § 12 of the Supply Agreement;

       7.      Pre-judgment and post-judgment interest; and

       8.      Such other relief as this Court deems just and proper.

       JELD-WEN denies that Steves is entitled to any relief set forth in its Prayer for Relief.

                                 AFFIRMATIVE DEFENSES

       Subject to its responses above, and upon information and belief, JELD-WEN alleges and

asserts the following defenses in response to the allegations in the Complaint. Regardless of how

such defenses are listed herein, JELD-WEN undertakes the burden of proof only as to those

defenses that are deemed affirmative defenses as a matter of law. In addition to the affirmative

defenses described below, JELD-WEN reserves the right to amend or raise additional affirmative



                                                40
Case 3:20-cv-00098-REP Document 86 Filed 03/27/20 Page 41 of 45 PageID# 2790



defenses pursuant to any docket control order or as additional information becomes available

through further investigation and discovery.

                                       FIRST DEFENSE
                                    (Failure to State a Claim)

         The Complaint filed by Steves fails to state a claim upon which relief can be granted.

                                       SECOND DEFENSE
                                         (Unclean Hands)

         Steves’ claims are barred in whole or in part because of Steves’ conduct and unclean

hands.

                                       THIRD DEFENSE
                                  (Terms of Contract and UCC)

         Steves’ claims are barred in whole or in part because the conduct alleged adheres to the

terms of the parties’ contract and the Uniform Commercial Code.

                                       FOURTH DEFENSE
                                        (Lawful Conduct)

         Steves’ claims are barred in whole or in part because the claims are based on lawful

conduct.

                                        FIFTH DEFENSE
                                          (Good Faith)

         Steves’ claims are barred in whole or in part because the claims are based on conduct

undertaken in good faith.

                                        SIXTH DEFENSE
                                         (No Causation)

         Steves’ claims against JELD-WEN are barred because Steves’ damages, if any, were not

caused by JELD-WEN.




                                                 41
Case 3:20-cv-00098-REP Document 86 Filed 03/27/20 Page 42 of 45 PageID# 2791



                                     SEVENTH DEFENSE
                                      (Equitable Defenses)

       Steves’ claims are barred in whole or in part by the doctrines of waiver, implied waiver,

estoppel, good faith, laches, and/or other equitable remedies.

                                         EIGHTH DEFENSE
                                         (Mitigation of Risk)

         Steves’ claims are barred in whole or in part by Steves’ failure to take adequate

measures to mitigate damages.

                                    NINTH DEFENSE
                 (Course of Performance, Course of Dealing, Usage of Trade)

         Steves’ claims are barred in whole or in part by the doctrines of course of performance,

course of dealing, and usage of trade.

                                    TENTH DEFENSE
                           (Unreasonably Disproportionate Orders)

         Steves’ claims are barred in whole or in part by Steves’ unreasonably disproportionate

orders in violation of 6 Del. C. § 2-306(1).

                                   ELEVENTH DEFENSE
                     (Failure to Conduct Alternative Dispute Resolution)

         Steves’ claims are barred in whole or in part by Steves’ failure to conduct the alternative

dispute resolution procedures set forth in the Supply Agreement before filing the Complaint.

                                     TWELFTH DEFENSE
                                      (Double Recovery)

         Steves is barred from obtaining damages in this case because the requested damages are

duplicative of the damages it was awarded in Steves and Sons, Inc. v. JELD-WEN, Inc., 3:16-cv-

545.




                                                 42
Case 3:20-cv-00098-REP Document 86 Filed 03/27/20 Page 43 of 45 PageID# 2792



                                      JURY DEMAND

       JELD-WEN demands a trial by jury on all issues so triable.

                                  PRAYER FOR RELIEF

       WHEREFORE, JELD-WEN prays that the Court enter judgment in its favor and against

Steves as follows:

       A.     Dismissing, with prejudice, Steves’ claims against JELD-WEN and denying each

              and every prayer for relief contained in the Complaint, and entering judgment in

              favor of JELD-WEN on each and every claim;

       B.     Ruling in favor of all of JELD-WEN’s affirmative defenses;

       C.     Awarding JELD-WEN its expenses and costs in accordance with Rule 54(d) of

              the Federal Rules of Civil Procedure;

       D.     Awarding JELD-WEN its reasonable attorney’s fees pursuant to Supply

              Agreement Section 12; and,

       E.     Awarding JELD-WEN any other relief the Court may deem just and proper.

       Dated: March 27, 2020                          Respectfully submitted,


                                                      JELD-WEN, Inc.

                                                      By counsel

                                                      /s/ Brian C. Riopelle
                                                      Brian C. Riopelle (VSB #36454)
                                                      McGuireWoods LLP
                                                      Gateway Plaza
                                                      800 East Canal Street
                                                      Richmond, VA 23219
                                                      (804) 775-1084 – Tel.
                                                      (804) 698-2150 – Fax
                                                      briopelle@mcguirewoods.com

                                                      Attorney for Defendant


                                              43
Case 3:20-cv-00098-REP Document 86 Filed 03/27/20 Page 44 of 45 PageID# 2793



                                     CERTIFICATE OF SERVICE

        I hereby certify that on the 27th day of March 2020, the following counsel of record have
been served using the CM/ECF system, which will then send a notification of such filing (NEF)
to the registered participants as identified on the NEF to receive electronic service, including:

       Lewis F. Powell III
       John S. Martin
       Alexandra L. Klein
       Maya M. Eckstein
       Douglas M. Garron
       R. Dennis Fairbanks, Jr.
       Michael Shebelskie
       William H. Wright, Jr.
       Hunton Andrews Kurth LLP
       Riverfront Plaza, East Tower
       951 East Byrd Street
       Richmond, VA 23219
       (804) 788-8200 – Tel.
       (804) 788-8218 – Fax
       lpowell@huntonAK.com
       martinj@huntonAK.com
       aklein@huntonAK.com
       meckstein@huntonAK.com
       dgarrou@huntonAK.com
       dfairbanks@huntonAK.com
       mshebelskie@huntonAK.com
       cwright@huntonAK.com

       Ted Dane
       Glenn Pomerantz
       Gregory Sergi
       Munger, Tolles & Olson LLP
       350 South Grand Avenue, 50th Floor
       Los Angeles, CA 90071
       (213) 683-9288 – Tel.
       (213) 683-4088 – Fax
       ted.dane@mto.com
       glenn.pomerantz@mto.com
       gregory.sergi@mto.com

       Kyle Mach
       Emily C. Curran-Huberty
       Munger, Tolles & Olson LLP
       560 Mission Street, 27th Floor
       San Francisco, CA 94105
       (415) 512-4000 – Tel.
Case 3:20-cv-00098-REP Document 86 Filed 03/27/20 Page 45 of 45 PageID# 2794



     (415) 512-4077 – Fax
     kyle.mach@mto.com
     emily.curran-huberty@mto.com

     Attorneys for Plaintiff

     Marvin G. Pipkin
     Kortney Kloppe-Orton
     Pipkin Law
     10001 Reunion Place, Suite 6400
     San Antonio, TX 78216
     (210) 731-6495 – Tel.
     (210) 293-2139 – Fax

     Of Counsel


                                            /s/ Brian C. Riopelle
                                            Brian C. Riopelle (VSB #36454)
                                            McGuireWoods LLP
                                            Gateway Plaza
                                            800 East Canal Street
                                            Richmond, VA 23219
                                            (804) 775-1084 – Tel.
                                            (804) 698-2150 – Fax
                                            briopelle@mcguirewoods.com

                                            Attorney for Defendant




                                       45
